DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

 UNITED AUTOMOBILE INSURANCE COMPANY and JAMES BAYLIS,
                       Petitioners,

                                     v.

           RIVERSIDE MEDICAL ASSOCIATES, INC.,
 a/a/o NORMANDEL BURKE, ISMAIL SARABI and JORGE DE LA O,
                      Respondents.

                              No. 4D14-1535

                              [March 4, 2015]

   Petition for writ of certiorari to the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Thomas Lynch, IV, Judge; L.T. Case
No. 13-13358 CACE05.

   Thomas L. Hunker, Miami, for petitioners.

   Philip D. Parrish of Philip D. Parrish, P.A., Miami, and Henry A.
Seiden, West Palm Beach, for respondents.

PER CURIAM.

   Defendants United Automobile Insurance Company and James Baylis
seek certiorari review of the circuit court’s nonfinal order: (1) denying
their motion to dismiss the plaintiff’s premature bad faith action; and (2)
overruling their objections to the plaintiff’s premature bad faith discovery
requests.

   We grant the petition as to the discovery objections. See State Farm
Mut. Auto. Ins. Co. v. Tranchese, 49 So. 3d 809, 810 (Fla. 4th DCA 2010)
(granting petition for certiorari on the basis that, “until the obligation to
provide coverage and damages has been determined, a party is not
entitled to discovery related to the claims file[] or to the insurer’s
business policies or practices regarding handling of claims”) (citation
omitted).

   We dismiss the petition as to the denial of the motion to dismiss. See
State Farm Ins. Co. v. Ulrich, 120 So. 3d 217, 219 (Fla. 4th DCA 2013) (“A
nonfinal order denying a motion to dismiss an insurance bad faith action
is not subject to interlocutory review via petition for writ of certiorari.”).
However, our dismissal is without prejudice to the defendants’ moving to
abate the bad faith action. See Tranchese, 49 So. 3d at 810 (“We grant
the petition [for certiorari] as to the abatement, because the final
determination of coverage and damages for the underlying claim has not
been made, which must precede a statutory bad faith action.”).

   Petition granted in part, dismissed in part.

GROSS, CIKLIN and GERBER, JJ., concur.

                            *         *           *

   Not final until disposition of timely filed motion for rehearing.




                                      2